Case: 16-16479   Date Filed: 07/17/2017   Page: 1 of 35


                                                                    [PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-16479
                      ________________________

               D.C. Docket No. 3:13-cv-00174-TJC-MCR



RENE ALVAREZ, ET AL.,

                                                         Plaintiff - Appellants,

                                 versus

UNITED STATES OF AMERICA,
                                                       Defendant - Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (July 17, 2017)
               Case: 16-16479        Date Filed: 07/17/2017      Page: 2 of 35


Before CARNES, Chief Judge, ROSENBAUM and HIGGINBOTHAM, ∗ Circuit

Judges.

HIGGINBOTHAM, Circuit Judge:

       Current and former federal law enforcement employees and their spouses

deceived into investing in a Ponzi scheme presenting as the Federal Employee

Benefits Group, Inc. (“FEBG”) Bond Fund seek relief under the Federal Tort

Claims Act (“FTCA”), 28 U.S.C. § 1346(b)(1), asserting claims of negligent

conduct and aiding and abetting the scheme. The Government moved to dismiss

for lack of subject matter jurisdiction, relying upon the misrepresentation and

discretionary function exceptions to the FTCA. The district court agreed that the

misrepresentation exception applied and dismissed. We now AFFIRM.

                                               I.

       Around 1988, Kenneth Wayne McLeod began contracting with various

federal agencies to provide retirement advice to federal employees. McLeod

founded and ran the FEBG Bond Fund. Most of the Plaintiffs met McLeod at

retirement seminars hosted by their agency employer, where McLeod spoke

generally about finances and retirement and also pitched his fund. McLeod would

sometimes follow up with individual employees, promising high, secure returns in

the FEBG Bond Fund. Several Plaintiffs “invested” their life savings.

        * Honorable Patrick E. Higginbotham, United States Circuit Judge for the Fifth Circuit,
sitting by designation.
                                                2
               Case: 16-16479      Date Filed: 07/17/2017      Page: 3 of 35


       Around 2008, McLeod’s company began experiencing financial trouble. In

2010, a duped investor complained to the United States Securities and Exchange

Commission, and on June 17, 2010, McLeod admitted the fund was a Ponzi

scheme. Shortly thereafter, he committed suicide.

       Plaintiffs sued the United States under the FTCA. They filed their original

complaint on February 19, 2013, alleging five counts against various federal

agencies. The United States moved to dismiss for lack of subject matter

jurisdiction and improper venue, alternatively for a stay. After a hearing, the

district court denied the Government’s motion without prejudice and allowed

discovery to proceed, finding that it needed a more developed record to resolve

the challenge to jurisdiction. Additional motions, 1 another hearing, discovery, an

unsuccessful settlement effort, and an amended complaint followed. Notably,

Plaintiffs’ amended complaint alleged that McLeod was a government employee,

not a contractor, a contention they stood by in defending the court’s jurisdiction.

       Plaintiffs’ amended complaint contained six counts. Count I alleged McLeod

was negligent per se for selling unregistered securities which violated the Florida

Securities and Investor Protection Act. Count II alleged that government

employees aided and abetted McLeod in his sale of unregistered securities. Count

III alleged common law negligence, including breach of an employer/employee

       1
         On May 15, 2015, the Government moved to dismiss, which the district court granted.
The district court allowed Plaintiffs to file an amended complaint.
                                              3
             Case: 16-16479     Date Filed: 07/17/2017   Page: 4 of 35


duty of care, based on a number of theories. Plaintiffs additionally alleged that

government employees negligently failed to supervise McLeod. Count IV alleged

breach of fiduciary duty by, for example, allowing prohibited commercial

solicitation. Count V alleged negligent supervision, and count VI alleged

negligent infliction of emotional distress. The Government again moved to

dismiss for lack of subject matter jurisdiction.

     On September 12, 2016, the district court found Plaintiffs’ claims barred by

sovereign immunity, focusing its ruling upon the misrepresentation exception to

the FTCA. Important to the arguments on appeal, the district court accepted

Plaintiffs’ new allegation that McLeod acted as a United States employee for

FTCA purposes. As the court recounted:

     [P]laintiffs have at times altered their primary theories of liability to
     try to state a viable FTCA claim. Also, the Court granted plaintiffs an
     opportunity to conduct extensive jurisdictional discovery to try to
     support their claims. The current and final iteration of their case is
     premised on the contention that McLeod was an ‘employee’ of the
     United States when he committed his wrongs. All causes of action in
     the amended complaint assume that McLeod was an employee. While
     this is different from plaintiffs’ earlier contention that McLeod was
     not an employee [citations omitted], the Court assumes for purposes
     of testing plaintiffs’ claims that McLeod was an employee of the
     United States.




                                          4
               Case: 16-16479       Date Filed: 07/17/2017      Page: 5 of 35


       Upon analyzing Plaintiffs’ “best case,”2 the district court found that two

“paradigm plaintiffs [could not] demonstrate that subject matter jurisdiction [was]

proper.” The district court found that Plaintiffs’ injuries from counts I and II—

negligence per se for McLeod’s selling unregistered securities, and governmental

aiding and abetting—“flow[ed] from the securities and McLeod’s representations

which underlay them being fraudulent, not because they were unregistered.” The

court therefore found that McLeod’s failure to register was not an independent

cause of Plaintiffs’ harm. As for the other counts, the district court found that the

“crucial component of plaintiffs’ claims . . . is that McLeod . . . lied about the

bona fides of the FEBG Bond Fund, and other government employees, either

expressly or impliedly, convinced plaintiffs to trust McLeod and invest with him.”

The court concluded that Plaintiffs’ injuries were “dependent” on the

misrepresentations and omissions of McLeod and other governmental employees,

and were consequently barred.

       Plaintiffs appeal.




       2
          The court thus “put[] aside those investors who were not employed by the government,
those who did not invest in the FEBG Bond Fund but hired McLeod to manage their investment
portfolio, those who did not meet McLeod at a government-sponsored seminar or who did not
attend a seminar at a GSA-controlled venue.” It also presumed a plaintiff who lived in Florida
for venue purposes, and identified two plaintiffs who fit this criteria.
                                               5
                Case: 16-16479       Date Filed: 07/17/2017       Page: 6 of 35


                                               II.

       “We review a district court’s dismissal of an action for lack of subject matter

jurisdiction de novo.”3 Unless it consents, the United States retains sovereign

immunity from suit. 4 Relevant here, the United States has waived its immunity for

claims under the FTCA. 5 “[W]hile the FTCA, as a general matter, waives what

would otherwise be the federal government’s sovereign immunity from legal

actions for torts committed by its employees, there are exceptions to that general

waiver.” 6 “[A] court must strictly observe the ‘limitations and conditions upon

which the Government consents to be sued’ and cannot imply exceptions not

present within the terms of the waiver.”7 One such exception is the intentional tort

exception, which bars:

       [a]ny claim arising out of assault, battery, false imprisonment, false
       arrest, malicious prosecution, abuse of process, libel, slander,
       misrepresentation, deceit, or interference with contract rights . . . 8

       “[A] claim will be deemed to have arisen from a § 2680 excepted tort if the

governmental conduct that is essential to the plaintiff’s cause of action is

encompassed by that tort. And this is so even if the plaintiff has denominated, as



       3
         Zelaya v. United States, 781 F.3d 1315, 1321 (11th Cir. 2015), cert. denied, 136 S. Ct.
168 (2015) (citation omitted).
       4
         Id.
       5
         Douglas v. United States, 814 F.3d 1268, 1280 (11th Cir. 2016) (Tjoflat, J., concurring).
       6
         Zelaya, 781 F.3d at 1321.
       7
         Id. at 1322 (quoting Soriano v. United States, 352 U.S. 270, 276 (1957)).
       8
         28 U.S.C. § 2680(h) (emphasis added).
                                                6
                Case: 16-16479       Date Filed: 07/17/2017        Page: 7 of 35


the basis for the cause of action, a tort not found within § 2680(h)’s list of excepted

torts.” 9

        One of the excepted torts is misrepresentation. “The Supreme Court has

characterized ‘misrepresentation’ as being a breach of the ‘duty to use due care in

obtaining and communicating information upon which [another] may reasonably

be expected to rely in the conduct of his economic affairs.’” 10 “Accordingly, ‘the

essence of an action for misrepresentation, whether negligent or intentional, is the

communication of misinformation on which the recipient relies.’” 11 “The

misrepresentation exception encompasses failure to communicate as well as

miscommunication.” 12 “The test in applying the misrepresentation exception is

whether the essence of the claim involves the government’s failure to use due care

in obtaining and communicating information.”13 In determining whether the

exception applies, “it is ‘the substance of the claim and not the language used in

stating it which controls.’” 14



        9
          Zelaya, 781 F.3d at 1333 (citations omitted).
        10
           Id. at 1334 (quoting United States v. Neustadt, 366 U.S. 696, 706 (1961)).
        11
           Id. (quoting Block v. Neal, 460 U.S. 289, 296 (1983)); accord Block, 460 U.S. at 296
n.5 (“The ‘misrepresentation’ exception applies only when the action itself falls within the
commonly understood definition of a misrepresentation claim, which has been identified with the
common law action of deceit, and has been confined very largely to the invasion of interests of a
financial or commercial character, in the course of business dealings.” (some internal quotation
marks omitted)).
        12
           JBP Acquisitions, LP v. U.S. ex rel. F.D.I.C., 224 F.3d 1260, 1265 n.3 (11th Cir. 2000).
        13
           Id. at 1264 (citations omitted).
        14
           Zelaya, 781 F.3d at 1334 (citation omitted).
                                                7
                 Case: 16-16479       Date Filed: 07/17/2017   Page: 8 of 35


                                                A.

      We first turn to the district court’s dismissal of Plaintiffs’ count I claim

against McLeod. Assuming McLeod is a government employee—as Plaintiffs did

in their amended complaint—Plaintiffs’ claim of negligence per se for unregistered

securities arises out of misrepresentation. As the district court correctly explained,

“had the FEBG Bond Fund been legitimate, the fact of its being unregistered

would have had no effect on plaintiffs. And conversely, if McLeod had registered

the fraudulent securities (lying about them to do so since they didn’t exist),

plaintiffs would still have suffered the same harm. Plaintiffs’ injuries flow from the

securities and McLeod’s representations which underlay them being fraudulent,

not because they were unregistered.” Said differently, even though Plaintiffs have

“denominated, as the basis for the cause of action, a tort not found within

§ 2680(h)’s list of excepted torts” McLeod’s misrepresentations are nevertheless

“the governmental conduct that is essential to the plaintiff[s’] cause of action.”15

       And even if McLeod is not considered a government employee—which

Plaintiffs at times hint at throughout their briefing—then Plaintiffs cannot recover

against him under the FTCA, which allows recovery for only injuries “caused by

the negligent or wrongful act or omission of any employee of the Government[.]” 16



      15
           Zelaya, 781 F.3d at 1333 (citations omitted).
      16
           28 U.S.C. § 1346(b)(1) (emphasis added).
                                                 8
                Case: 16-16479        Date Filed: 07/17/2017        Page: 9 of 35


Accordingly, Plaintiffs’ count I claim is either barred by the misrepresentation

exception or is not actionable under the FTCA.

                                                 B.

       Plaintiffs’ other claims are similarly barred by the FTCA’s intentional tort

exception because they “aris[e] out of . . . misrepresentation,” 17 and, contrary to

Plaintiffs’ contention, Sheridan v. United States 18 does not save them.

                                                 1.

       In Zelaya v. United States, plaintiffs were victims of Allen Stanford’s Ponzi

scheme. 19 They sued under the FTCA alleging the SEC was negligent for failing to

notify an investor protection group about the scheme. 20 This Court “examine[d]

Plaintiffs’ notification claim to determine if [it] [wa]s based on the communication

or miscommunication of information upon which others might be expected to rely

in economic matters.” 21 If it was, the Court explained, “and if a flawed

communication caused the Plaintiffs’ injury, then Plaintiffs’ claim [would] be

construed as a misrepresentation claim[.]” 22 Emphasizing that the

misrepresentation exception includes both miscommunications and non-



       17
           28 U.S.C. § 2680(h).
       18
           487 U.S. 392 (1988).
        19
           Zelaya, 781 F.3d at 1318.
        20
           Id. at 1318–20. Plaintiffs’ claim derived from the alleged violation of a statutory duty
in the Securities Investor Protection Act. See id. at 1333.
        21
           Id. at 1334.
        22
           Id.
                                                 9
              Case: 16-16479    Date Filed: 07/17/2017    Page: 10 of 35


communications, 23 the Court found that plaintiffs’ claim was grounded in the

SEC’s non-communication of financial information. 24 Consequently, the

misrepresentation exception applied. 25

      In reaching this outcome, the Zelaya Court sifted through the applicable case

law, separating cases in which the misrepresentation exception applied from those

in which it did not, developing guidance for future cases in the process. For

instance, failure-to-warn cases which do not involve injuries arising from

“commercial decisions based on the governments’ misrepresentations” are not

barred by the misrepresentation exception.26 Nor are cases in which the

Government’s breach of an independent “operational” duty causes the injury. 27 The

Court explained, “if a plaintiff can show that the Government has breached a duty

distinct from the duty not to make a misrepresentation and if that breach [] caused

the plaintiff’s injury, the fact that the Government may have also made a

misrepresentation will be insufficient to trigger the misrepresentation

exception[.]” 28

      Plaintiffs argue that the district court read Zelaya too broadly in finding it

applied to bar their claims. They also attempt to distinguish Zelaya by claiming


      23
         See id.
      24
         Id. at 1335.
      25
         See id.
      26
         Id. at 1338.
      27
         Id. at 1336.
      28
         Id.
                                          10
                Case: 16-16479         Date Filed: 07/17/2017   Page: 11 of 35


that in that case, “[t]here was no allegation . . . that the persons who failed to notify

the [Securities Investor Protection Corporation (“SIPC”)] were not SEC employees

or were SEC employees acting outside the scope of their employment.”

      The Government responds by defending Zelaya as consistent with Supreme

Court doctrine. It argues that in this case, like in Zelaya and others,

“misrepresentation is the essence of plaintiffs’ claims[.]”The Government suggests

that the alleged omissions during McLeod’s seminars, which gave Plaintiffs

“undue confidence in McLeod’s credibility,” constitute misrepresentations.

      The Zelaya Court made clear that “a claim will be deemed to have arisen

from a § 2680 excepted tort if the governmental conduct that is essential to the

plaintiff’s cause of action is encompassed by that tort.”29 Plaintiffs alleged McLeod

was a government employee in their amended complaint. From this premise, it is

evident that the governmental conduct essential to Plaintiffs’ causes of action was

McLeod’s false statements about his bond fund—in other words, McLeod’s

misrepresentations.

      In this case, it is of no consequence that Plaintiffs characterize the alleged

breached duties as other than misrepresentation because “a plaintiff cannot

circumvent the misrepresentation exception simply through the artful pleading of




      29
           Zelaya, 781 F.3d at 1333.
                                                11
             Case: 16-16479        Date Filed: 07/17/2017          Page: 12 of 35


its claims.” 30 Similarly, it does not matter that Plaintiffs alleged governmental

employees other than McLeod breached such duties. On that point, Zelaya was

clear: “if the governmental conduct that is essential to proving a plaintiff’s claim

would be covered by the misrepresentation exception, then the Government is

shielded from liability by sovereign immunity, no matter how the plaintiff may

have framed his claim or articulated his theory.” 31

      In JBP Acquisitions, plaintiffs tried to escape the misrepresentation

exception by arguing “that the Government was negligent in selling it [a] loan

securing . . . Property and then continuing to act as though it had an ownership

interest in the Property by negotiating a condemnation award with [the

Metropolitan Atlanta Olympic Games Authority].” 32 The court rejected the

plaintiffs’ argument, finding that it was actually the Government’s failure to

communicate certain information to the plaintiffs and misrepresentations regarding

its ownership that constituted the basis of the negligence claims. 33 Similarly, the

basis of Plaintiffs’ claims in the present case are McLeod’s misrepresentations

about his phony bond fund.

      McLeod aside, the alleged negligent conduct of the various agency

employees yet falls within the misrepresentation exception. This Court has

      30
         JBP Acquisitions, 224 F.3d at 1264 (citations omitted).
      31
         Zelaya, 781 F.3d at 1334.
      32
         JBP Acquisitions, 224 F.3d at 1265.
      33
         See id.
                                              12
               Case: 16-16479        Date Filed: 07/17/2017       Page: 13 of 35


explained that “[t]he [misrepresentation] exception covers actions for negligence

when the basis for the negligence action is an underlying claim for

misrepresentation.” 34 The alleged negligent conduct of the agency employees

stems from both their failure to stop McLeod’s solicitation (non-communications)

and their endorsement of McLeod (miscommunications). Each of the allegations in

Plaintiffs’ remaining five counts falls into one or the other. 35

       In count II, Plaintiffs alleged that various agency employees aided and

abetted McLeod in violating the Florida Securities and Investor Protection Act.

But, as explained, the underlying violation is barred by the misrepresentation

exception, and in any event the alleged aiding and abetting is comprised of

governmental miscommunications that McLeod and his services were legitimate. 36

In count III, Plaintiffs allege common law negligence in that various agency

employees breached employer-based duties and the duty to act carefully by

negligently failing to follow a bevy of policies, provisions, and regulations.37 They


       34
           Id. at 1264 (citations omitted).
       35
           Plaintiffs must also demonstrate a state-law analogue for each of their claims. Zelaya,
781 F.3d at 1324 (“[T]he fact that a federal employee has failed to perform duties imposed by
federal law is insufficient by itself to render the federal government liable under the FTCA.
Instead, a state tort cause of action is a sine qua non of FTCA jurisdiction, and we have
dismissed FTCA suits that have pleaded breaches of federal duties without identifying a valid
state tort cause of action.” (citations omitted)). However, like the district court, we need not
decide this issue since we can affirm the dismissal for other reasons.
        36
           For example, according to Plaintiffs, agency employees aided and abetted by
scheduling private meetings with McLeod. Underlying this conduct is a claim of
misrepresentation against the Government for endorsing McLeod and his services.
        37
           For instance, an Office of Personnel Management (“OPM”) policy prohibits
commercial solicitation, as does a General Services Administration (“GSA”) regulation.
                                                13
              Case: 16-16479      Date Filed: 07/17/2017       Page: 14 of 35


additionally make claims of negligent failure to vet, investigate, and supervise

McLeod. Yet, the basis for each of the alleged breached duties is in fact the

Government’s failure to communicate information about McLeod, as well as their

miscommunications in endorsing McLeod. Moreover, several of the claims

necessarily depend on finding that the Government breached its duty to use due

care in “communicating information upon which [Plaintiffs] may reasonably be

expected to rely in the conduct of [their] economic affairs.’” 38

      The essence of misrepresentation “whether negligent or intentional, is the

communication of misinformation on which the recipient relies.’” 39 The Ninth

Circuit has described that “[t]he key distinction in this area is between the

performance of operational tasks and the communication of information.”40

Although some claims will implicate both,41 the “essence of the complaint” here is

the Government’s miscommunicating McLeod’s legitimacy. 42 Said differently, the

Government’s communication of misinformation here was far more than

“collateral.”43

      In count IV, Plaintiffs alleged breach of fiduciary duty by improperly

soliciting, promoting, failing to follow ethics laws, and failing to properly vet


      38
         United States v. Neustadt, 366 U.S. 696, 706 (1961).
      39
         Zelaya, 781 F.3d at 1334 (quoting Block, 460 U.S. at 296).
      40
         Guild v. United States, 685 F.2d 324, 325 (9th Cir. 1982).
      41
         See, e.g., Block, 460 U.S. at 297–98.
      42
         Guild, 685 F.2d at 326.
      43
         Id.
                                             14
               Case: 16-16479        Date Filed: 07/17/2017       Page: 15 of 35


McLeod and the FEBG. Soliciting and promoting are plainly acts of

communication that fall within the misrepresentation exception. And although

violating ethics rules and failing to vet offer an accurate description of the

Government’s conduct, it is not complete. 44 The Supreme Court instructed that we

look to the “essence” of the claim to reach its footing.45 Here, the essence “is the

communication of misinformation on which [Plaintiffs] relie[d].” 46 The same is

true for Plaintiffs’ count V allegations of negligent supervision. Alleging the

breached duty to be a failure to “supervise, direct and control,” Plaintiffs strive but

fail to circumvent the misrepresentation bar. 47 Finally, in count VI, Plaintiffs

alleged negligent infliction of emotional distress (“NIED”), which “requires an

adequately pled underlying claim of negligence.”48 Because any underlying

negligence claims are covered by the misrepresentation exception, Plaintiffs’

NIED claim is also barred. In short, like in Zelaya, “because Plaintiffs’ claim[s]

[are] focused on non-communication [and miscommunication] of financial

information” by the various agency employees, “the misrepresentation exception



       44
           Guild, 685 F.2d at 326 (key issue was “the correct characterization of the
Government's conduct”).
        45
           See Block, 460 U.S. at 296–97.
        46
           Id. at 296.
        47
           See Metz v. United States, 788 F.2d 1528, 1534 (11th Cir. 1986) (“[A] cause of action
which is distinct from one of those excepted under § 2680(h) will nevertheless be deemed to
‘arise out of’ an excepted cause of action when the underlying governmental conduct which
constitutes an excepted cause of action is ‘essential’ to plaintiff's claim.” (citation omitted)).
        48
           Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th Cir. 2012) (per curiam).
                                                15
              Case: 16-16479       Date Filed: 07/17/2017       Page: 16 of 35


springs into action to prevent a waiver of the Government’s sovereign

immunity.” 49

       Then there is the requirement of causation. To escape the misrepresentation

exception in cases like this, Zelaya requires Plaintiffs not only to “show that the

Government has breached a duty distinct from the duty not to make a

misrepresentation” but also, critically, that “that breach . . . caused the plaintiff’s

injury.” 50 In coming to that conclusion, the Zelaya decision relied on the Supreme

Court’s Block v. Neal decision, which said that the misrepresentation exception

“relieves the Government of tort liability for pecuniary injuries which are wholly

attributable to reliance on the Government’s negligent misstatements. . . . But it

does not bar negligence actions which focus not on the Government’s failure to use

due care in communicating information, but rather on the Government’s breach of

a different duty.” 51

       Plaintiffs cannot make the required showings in this case. Their injuries are

“wholly attributable to reliance on” misrepresentations. 52 In Zelaya, “[t]he injury

Plaintiffs suffered . . . was the loss of their investment money, which is an

economic injury arising from a commercial decision that Plaintiffs may not have



       49
          Zelaya, 781 F.3d at 1335.
       50
          Id. at 1336.
       51
          Block, 460 U.S. at 297; see Zelaya, 781 F.3d at 1335–36.
       52
          Block, 460 U.S. at 297.
                                              16
              Case: 16-16479       Date Filed: 07/17/2017     Page: 17 of 35


made had the SEC notified SIPC of Stanford Group’s financial frailty.” 53 The

injury Plaintiffs suffered in this case was also the loss of their investment money,

“which is an economic injury arising from a commercial decision that Plaintiffs

may not have made had” McLeod not peddled his fraudulent fund, and had agency

employees not communicated McLeod’s legitimacy. Plaintiffs emphasize that an

injury can have more than one cause.54 While correct as far as it goes, we must also

determine whether the misrepresentation was central to the claim and injury. 55 In

JBP Acquisitions, for instance, the Court determined that misrepresentations about

the ownership of the loan are what made the Government’s conduct negligent in

the first place, and that without the misrepresentation, there would have been no

injury. 56 The misrepresentation in JM Mechanical Corporation, on the other hand,

was “[a] subsequent and collateral misrepresentation that merely aggravated the

injury” which did “not suffice to invoke the misrepresentation exception.” 57 Here,

McLeod and the agency employees’ misrepresentations are what made the




       53
          Zelaya, 781 F.3d at 1338.
       54
          For support, Plaintiffs cite to Justice Kennedy’s non-binding concurrence in the
judgment in Sheridan.
       55
          See JBP Acquisitions, 224 F.3d at 1265.
       56
          See id.
       57
          Zelaya, 781 F.3d at 1336 (summarizing JM Mechanical Corp. v. United States, 716
F.2d 190, 191–95 (3d Cir. 1983)).
                                             17
               Case: 16-16479        Date Filed: 07/17/2017        Page: 18 of 35


Government’s conduct negligent and such misrepresentations were the primary

cause of injury. 58

                                                2.

       Plaintiffs’ primary argument on appeal is that Sheridan v. United States

offers their claims passage through the intentional tort gate.59 In Sheridan, an

intoxicated off-duty servicemember injured plaintiffs by shooting a rifle into their

car. 60 Before doing so, three naval corpsmen had encountered the drunk

serviceman inside a hospital. 61 “They attempted to take him to the emergency

room, but he broke away . . . revealing the barrel of [a] rifle. At the sight of the

rifle barrel, the corpsmen fled. They neither took further action to subdue [him],

nor alerted the appropriate authorities[.]” 62 The plaintiffs sued the United States,

“alleging that their injuries were caused by the Government’s negligence in

       58
           Plaintiffs point out that there are three Plaintiffs who “did not invest in the FEBG Bond
Fund, but did hire McLeod to manage their retirement savings after attending an agency-
sponsored retirement seminar. These three plaintiffs allege McLeod negligently managed their
money.” According to Plaintiffs, these three Plaintiffs did not rely on McLeod’s
misrepresentations about the Bond Fund. Nonetheless, they relied on McLeod’s
misrepresentations about his, and his business’s, legitimacy. For example, as Plaintiffs explain in
their amended complaint, “[a]lthough McLeod held himself out as an expert on the federal
retirement system, he was, in reality, not capable of handling his own finances and retirement
planning . . . McLeod claimed he held a masters degree in finance . . when in reality, McLeod
never graduated from college.” The misrepresentation exception applies.
        59
           The Government contends that Plaintiffs waived their Sheridan-based argument.
Although this contention has some force, see Gennusa v. Canova, 748 F.3d 1103, 1116 (11th
Cir. 2014); In re Pan Am. World Airways, Inc., Maternity Leave Practices & Flight Attendant
Weight Program Litig., 905 F.2d 1457, 1462 (11th Cir. 1990), we decline to reach it, because
even if the argument is preserved, it fails.
        60
           Sheridan, 487 U.S. at 393–94.
        61
           See id. at 395.
        62
           Id.
                                                18
               Case: 16-16479        Date Filed: 07/17/2017       Page: 19 of 35


allowing [the serviceman] to leave the hospital with a loaded rifle in his

possession.”63 The Supreme Court considered “whether petitioners’ claim [was]

one ‘arising out of’ an assault or battery within the meaning of 28 U.S.C.

§ 2680(h).”64

       In a two-part analysis, the Court held that the claim was not barred by the

intentional tort exception. In the first part of its analysis, the Court considered a

“claim arising out of two tortious acts, one of which is an [intentional tort] and the

other of which is a mere act of negligence.” 65 The Court acknowledged that “in at

least some situations the fact that an injury was directly caused by an [intentional

tort] will not preclude liability against the Government for negligently allowing the

[intentional tort] to occur.”66

       The Court recognized two theories. The first is that a claim does not arise

“solely” or “predominantly” out of the intentional tort when there is an allegation

of independent, antecedent negligence against the Government. 67 “Under this view,

the assailant’s individual involvement would not give rise to Government liability,




       63
          Id. at 394.
       64
          Id. (footnote omitted).
       65
          Id. at 398; accord id. at 404 (Kennedy, J., concurring in the judgment) (“The question
before us is how to interpret the intentional tort exception in the Federal Tort Claims Act . . .
when a plaintiff’s injury is caused both by an intentional tort and by negligence that precedes
it.”).
       66
          Id. at 398 (majority opinion) (emphasis added).
       67
          Id. at 399.
                                                19
               Case: 16-16479       Date Filed: 07/17/2017      Page: 20 of 35


but antecedent negligence by Government agents could[.]” 68 But the Supreme

Court expressly declined to rely on this theory. 69

       The second theory—and the one relied on by the Court—is that “the

intentional tort exception is simply inapplicable to torts that fall outside the scope

of § 1346(b)’s general waiver.”70 The Court cited favorably to Justice (then Judge)

Harlan’s reasoning in Panella v. United States,71 which concluded that the

intentional tort exception “must be read against the rest of the Act.”72 Accordingly,

“[t]he exception should . . . be construed to apply only to claims that would

otherwise be authorized by the basic waiver of sovereign immunity.” 73 Since the

FTCA’s basic waiver only authorizes claims for injuries caused by government

employees acting in the scope of their employment, 74 an intentional tort by a non-

government employee, or a government employee acting outside the scope of

employment, could not furnish the basis of an FTCA claim. 75 Applied to Sheridan,

if the claim only involved the off-duty intoxicated servicemember—i.e., a

government employee acting outside the scope of employment—plaintiffs would

       68
           Id.
       69
           Id. at 400.
        70
           Id.
        71
           216 F.2d 622 (2d Cir. 1954).
        72
           Sheridan, 487 U.S. at 400.
        73
           Id.
        74
           28 U.S.C. § 1346(b)(1) (allowing claims for money damages against the United States
“for injury or loss of property, or personal injury or death caused by the negligent or wrongful
act or omission of any employee of the Government while acting within the scope of his office or
employment . . .”).
        75
           See Sheridan, 487 U.S. at 400.
                                              20
               Case: 16-16479        Date Filed: 07/17/2017        Page: 21 of 35


have had no basis for suing the Government under the FTCA. 76 Without a viable

FTCA claim, the FTCA’s intentional tort exception would be inapplicable.77

       Turning to the first of these two theories, McLeod, who committed the

intentional tort of misrepresentation, is akin to the servicemember, who committed

the intentional tort of assault. Under the first theory, “[McLeod’s] individual

involvement would not give rise to Government liability, but antecedent

negligence by Government agents could[.]” 78 However, this Circuit has not

adopted this theory, and we have been given no good reason to do so today.

Plaintiffs’ negligence claims against agency defendants therefore cannot proceed

under the first theory.

       Nor can they under the second. The Sheridan Court explained that “[b]y

voluntarily adopting [firearm] regulations . . . and by further voluntarily

undertaking to provide care to a person who was visibly drunk and visibly armed,

the Government assumed responsibility to ‘perform [its] “good Samaritan” task in




       76
           See id. at 401 (“If nothing more was involved here than the conduct of Carr at the time
he shot at petitioners, there would be no basis for imposing liability on the Government. The
tortious conduct of an off-duty serviceman, not acting within the scope of his office or
employment, does not in itself give rise to Government liability whether that conduct is
intentional or merely negligent.”).
        77
           Cf. at 400 (“Since an assault by a person who was not employed by the Government
could not provide the basis for a claim under the FTCA, the exception could not apply to such an
assault; rather, the exception only applies in cases arising out of assaults by federal employees.”).
        78
           Id. at 399.
                                                 21
               Case: 16-16479        Date Filed: 07/17/2017       Page: 22 of 35


a careful manner.’” 79 The status of the intoxicated servicemember tortfeasor was

irrelevant to this duty. The Court pointed out that the plaintiffs’ allegations

included those against “other Government employees who allowed a foreseeable

assault and battery to occur,” which “may furnish a basis for Government liability

that is entirely independent of [the servicemember’s] employment status.” 80 The

Court concluded, “in a case in which the employment status of the assailant has

nothing to do with the basis for imposing liability on the Government, it would

seem perverse to exonerate the Government because of the happenstance that [the

servicemember] was on a federal payroll.”81 The plaintiffs thus avoided the

intentional tort bar because the Government’s alleged negligence had nothing to do

with the intoxicated servicemember’s employment status. In this case, however,

the Government’s alleged negligence was closely connected to McLeod’s

employment status. Indeed, McLeod’s presentments under the auspices of the

Government were fundamental.

       Plaintiffs urge that the agency employees who vouched for McLeod and

failed to stop his solicitations are akin to the Navy corpsman in Sheridan who

failed to stop the servicemember’s assault. Just as the Navy corpsman undertook an


       79
          Sheridan, 487 U.S. at 401 (footnote and citation omitted). Of note, “[t]he District Court
and the Court of Appeals both assumed that petitioners’ version of the facts would support
recovery under Maryland law on a negligence theory if the naval hospital had been owned and
operated by a private person.” Id.
       80
          Id.
       81
          Id. at 402 (footnote omitted).
                                                22
                Case: 16-16479      Date Filed: 07/17/2017      Page: 23 of 35


independent duty of care to protect people from a possible assault, Plaintiffs

suggest the agency employees here had an independent duty to protect employees

from impermissible solicitations and commercial activity. The Government

contends that “McLeod’s relationship with the government is at the heart of this

case.” It asserts that “Plaintiffs’ theory of liability turns on the fact that the

government contracted with McLeod’s employer and that his appearance at

government-arranged seminars gave plaintiffs undue confidence in McLeod’s

credibility.”

       As an initial matter, Plaintiffs’ negligent supervision claims are “rooted in

supervisor-supervisee relationships at work,” 82 and thus closely related to

McLeod’s employment status. All of Plaintiffs’ other claims—no matter how

framed—are similarly connected to McLeod’s employment status as a

governmental employee hired to help discharge the Government’s duty to provide

retirement assistance to its employees. Plaintiffs’ insistence that the Government

had antecedent, independent duties unrelated to McLeod’s employment

relationship is incorrect.

       Ultimately, since Plaintiffs’ claims arise out of McLeod’s misrepresentations

about his bond fund, 28 U.S.C. § 2680(h) bars Plaintiffs’ claims. Sheridan does not


       82
          CNA v. United States 535 F.3d 132, 149 (3d Cir. 2008). According to the Third Circuit,
the Sheridan Court recognized “that negligent supervision claims are not covered by the
independent negligence theory[.]” Id. at 149 n.10 (citations omitted).
                                              23
             Case: 16-16479    Date Filed: 07/17/2017   Page: 24 of 35


alter the outcome because, unlike in that case, the Government’s liability was not

independent of McLeod’s employment status.

                                        III.

      Congress has delineated the Government’s liability via the FTCA and its

attendant exceptions. Concluding that the misrepresentation exception applies to

bar Plaintiffs’ claims, we AFFIRM.




                                         24
              Case: 16-16479       Date Filed: 07/17/2017     Page: 25 of 35


ROSENBAUM, Circuit Judge, concurring specially:

       In Oliver Twist, Mr. Bumble famously lamented, “If the law supposes that,

the law is a ass—a idiot.”1 Every once in a while, a case comes along where some

might find Mr. Bumble’s philosophy of the law apt. This is one of those cases.

       Here, more than 100 federal law-enforcement-agency employees and their

family members were swindled out of millions and millions of dollars in their

retirement savings by Kenneth Wayne McLeod—a man these plaintiffs’ agencies

brought onto federal property for the express purpose of, ironically, financially

educating agency employees. Because the agencies allegedly did not follow rules

prohibiting speakers from soliciting federal employees and from dispensing

personal financial advice, among other safeguards, McLeod was able to abuse his

position and take advantage of the federal employees’ trust in their agencies. Now,

troublingly, the plaintiffs have no recourse because sovereign immunity precludes

suit against the government in these circumstances.

       I agree that the panel correctly reaches this same conclusion. But I write

separately in an effort to prevent the harsh exception to the Federal Tort Claims

Act’s (“FTCA”) waiver of sovereign immunity from being construed in the future

any more broadly than it has been written and that the Supreme Court has

interpreted it.    In particular, I respectfully disagree with the panel opinion’s

       1
          Charles Dickens, Oliver Twist, https://www.planetebook.com/ebooks/Oliver-Twist.pdf,
at 617 (last visited July 6, 2017).
                                             25
             Case: 16-16479    Date Filed: 07/17/2017   Page: 26 of 35


understanding of Sheridan v. United States, 487 U.S. 392 (1988), and with dicta

from our decision in Zelaya v. United States, 781 F.3d 1315 (11th Cir. 2015).

                                         I.

      As I have noted, I agree that the panel correctly concluded that the FTCA’s

waiver of sovereign immunity does not apply here. As relevant in this case, the

FTCA’s exception from its waiver of sovereign immunity bars any claim “[a]rising

out of . . . misrepresentation, deceit, or interference with contract rights.” 28

U.S.C. § 2680(h). Significantly, this language includes claims arising out of not

only intentional misrepresentation but also negligent misrepresentation.         See

United States v. Neustadt, 366 U.S. 696, 710 (1961).

      When we consider whether this exception applies, we must identify the true

“essence” of the plaintiff’s claim, regardless of how the plaintiff may have pled her

cause. JBP Acquisitions, LP v. United States ex rel. FDIC, 224 F.3d 1260, 1264

(11th Cir. 2000) (citation omitted). We have explained that the “essence” of

negligent misrepresentation “involves the government’s failure to use due care in

obtaining and communicating information.” Id. (citing Block v. Neal, 460 U.S.
289, 296 (1983); Neustadt, 366 U.S. at 706-07). And, more specifically, a claim is

for negligent misrepresentation “when the loss suffered by the injured party is

caused by the breach of . . . the duty to use due care in obtaining and




                                         26
               Case: 16-16479        Date Filed: 07/17/2017    Page: 27 of 35


communicating information upon which that party may reasonably be expected to

rely in the conduct of his economic affairs.” Neustadt, 366 U.S. at 706.

      Here, all of the plaintiffs’ claims are, at their essence, either claims of

intentional misrepresentation or claims of negligent misrepresentation. To the

extent that the complaint asserts claims against McLeod, these claims rely, at

bottom,   on     the   fact   that     McLeod      defrauded    them    through   material

misrepresentations and omissions about what he was doing with their money.

      And to the extent that the complaint makes claims against government

employees for their independent negligence in vetting and investigating McLeod,

in allowing him to solicit employees and offer personal financial investment

advice, and in otherwise failing to follow regulations and government policy in

permitting McLeod to speak at official agency-sponsored events and on federal

property, all of these claims sound in negligent misrepresentation.               This is

necessarily so because even setting aside McLeod’s intentional misrepresentations,

all of plaintiffs’ losses may be traced to the government’s alleged “breach of . . .

the duty to use due care in obtaining and communicating [financial-literacy]

information upon which [the plaintiffs] . . . reasonably [could have been] expected

to rely in the conduct of [their] economic affairs,” id.; that is, to the government’s

own negligent misrepresentations.




                                              27
                 Case: 16-16479       Date Filed: 07/17/2017      Page: 28 of 35


       Indeed, the entire purpose of the government’s financial-literacy program

was to financially educate federal employees in the hope that they would rely on

the information and increase their retirement savings. See 5 U.S.C. § 8350 note on

Pub. L. 108-469, § 2, 118 Stat. 3892 (2004).2 Had the government followed its

own policies and regulations that were put in place to ensure the use of due care in

communicating financial-literacy information, McLeod either would not have been

permitted to speak or, at the very least, would not have been allowed to solicit

employees and offer them personal financial investment advice, regardless of the

content of that advice. Either way, the plaintiffs would not have been defrauded by

McLeod.

       So all of plaintiffs’ claims are, at their essence, claims for either intentional

or negligent misrepresentation. As a result, § 2680(h), by its terms, precludes them

all.

                                                II.


       2
           This note provides, in relevant part,
                 (c) Strategy.—As part of the retirement training offered by Office
                 of Personnel Management under . . . [this section], the Office, in
                 consultation with the Board, shall—
                        (1) Not later than 6 months after . . . [December 21, 2004],
                        develop and implement a retirement financial literacy and
                        education strategy for Federal employees that—
                        (A) shall educate Federal employees on the need for
                        retirement savings and investment; and
                        (B) provide information related to how Federal employees
                        can receive additional information on how to plan for
                        retirement and calculated what their retirement investment
                        should be in order to meet their retirement goals . . . .
                                                 28
               Case: 16-16479   Date Filed: 07/17/2017   Page: 29 of 35


      For this same reason, this case is also distinguishable from Sheridan. There,

as the panel correctly notes, an obviously drunken off-duty serviceman fired

several shots at the plaintiffs after government employees allowed him to leave a

naval hospital with a loaded rifle in his possession.       The plaintiffs sued the

government for the employees’ negligence in allowing the serviceman to leave the

hospital without reporting the situation.

      Section 2680(h) excepts assault and battery from the FTCA’s waiver of

sovereign immunity, but it does not except negligence.          So, like McLeod’s

intentional misrepresentations here, the assailant’s tort in Sheridan would have

been excluded from the FTCA’s waiver, even had the assailant been acting in the

scope of his government employment.

      But notably, unlike misrepresentation, assault and battery has no negligent

counterpart. And the government employees who let the drunken, armed assailant

go without trying to stop him and without reporting the incident engaged in a

separate act of negligence, not assault and battery or any other tort that § 2680(h)

excepts. So unlike the acts of the government employees here who engaged in the

excepted tort of negligent misrepresentation independent of McLeod’s intentional

misrepresentations, the acts of the government employees in Sheridan were not

protected by sovereign immunity under the terms of § 2860(h). See Sheridan, 487
U.S. at 401.


                                            29
             Case: 16-16479     Date Filed: 07/17/2017    Page: 30 of 35


      This is where I would end my discussion of this case and of Sheridan:

unlike in Sheridan, the essence of the government employees’ acts in this case

constituted an excepted tort under § 2680(h)—that of negligent misrepresentation.

As a result, the FTCA bars recovery here.

      But the panel’s interpretation of Sheridan goes further. And I am concerned

that some of what the panel says about Sheridan could be broadly construed to

impose limitations that Sheridan did not on the FTCA’s waiver of sovereign

immunity. For that reason, I think it important to address two points in the panel’s

Sheridan discussion.

      First, I am concerned that the panel’s interpretation of Sheridan may be read

to mistakenly suggest that Sheridan’s rule allowing claims against government

employees for non-excepted torts applies only when the excepted tortfeasor (in the

position of the drunken serviceman in Sheridan or McLeod here) did not act within

the scope of government employment. And that would be in direct conflict with

what Sheridan actually says.

      In fact, the government-employee status of the excepted tortfeasor (in the

position of the drunken serviceman in Sheridan or McLeod here) makes no

difference to whether Sheridan’s rule applies. The Supreme Court expressly said

so: “[the assailant serviceman’s] employment status is irrelevant to the outcome”

of the case. Sheridan, 487 U.S. at 403 n.8; see also id. (“Because . . . [the assailant


                                          30
             Case: 16-16479    Date Filed: 07/17/2017   Page: 31 of 35


serviceman’s] employment status . . . has [no] bearing on the basis for petitioners’

claim for money damages, [§ 2680(h)] is not applicable in this case.”). Rather, in

and of itself, the excepted tort (that directly inflicts the injuries)—regardless of

whether a government employee acting within the scope of his duties committed

it—does not preclude liability against the government for conduct that is “entirely

independent” of the tortfeasor’s employment status. Id. at 401.

      So even accepting the complaint’s allegations that McLeod was a

government employee and that he acted within the scope of his employment,

McLeod’s employment status, in and of itself, does not provide a basis under

Sheridan for rejecting plaintiffs’ claims based on other government employees’

alleged breaches of a separate duty to follow government regulations and policy.

Instead, plaintiffs’ claims cannot succeed because the independent legal foundation

of those claims against the responsible government agencies finds its basis in

negligent misrepresentation, which is itself an excepted tort—without reference to

McLeod’s intentional tort of intentional misrepresentation.

      Second, the panel opinion describes the two theories that the Supreme Court

discussed in Sheridan to explain how liability might be imposed against

government employees who negligently allowed an intentional tortfeasor to

commit his tort. See Op. at 22-23. As the panel correctly notes, the Supreme

Court relied exclusively on the second theory.


                                        31
             Case: 16-16479    Date Filed: 07/17/2017   Page: 32 of 35


      Nonetheless, the panel alternatively analyzes this case under the first

Sheridan theory. It notes that “McLeod, who committed the intentional tort of

misrepresentation, is akin to the servicemember, who committed the intentional

tort of assault. Under the first theory, [McLeod’s] individual involvement would

not give rise to Government liability, but antecedent negligence by Government

agents could[.]” Id. at 22. (quoting Sheridan, 487 U.S. at 399). Ultimately,

though, the panel rejects liability here because “this Circuit has not adopted this

theory, and we have been given no good reason to do so today.” Id.

      In my view, we need not reach this consideration. Even if Sheridan’s first

theory were binding law, it simply would not apply here. As I have noted, the

government employees here (other than McLeod) allegedly engaged in negligent

misrepresentation, which is an excepted tort, regardless of whether Sheridan’s first

theory is valid. For that reason alone, the government employees’ antecedent

negligence at issue here could not give rise to government liability under the

FTCA, and Sheridan’s first theory cannot help plaintiffs.

                                        III.

      The panel opinion also invokes our decision in Zelaya in its discussion of

causation. See Op. at 17. And while Zelaya certainly contains some valid and

important points, I think no discussion of Zelaya’s causation analysis is complete

without a word of caution about that opinion. Zelaya states, “The phrase ‘arising


                                        32
                Case: 16-16479       Date Filed: 07/17/2017   Page: 33 of 35


out of’ [in § 2680(h)] is interpreted broadly to include all injuries that are

dependent upon one of the listed torts having been committed.” 781 F.3d at 1333

(citing United States v. Shearer, 473 U.S. 52, 55 (1985)). But, in my view, this

statement of the law and the citation on which Zelaya bases it, are not good law for

two reasons.

      First, Zelaya relies solely on Shearer for that proposition. But Shearer’s

entire discussion of § 2680(h)’s exceptions to the FTCA’s waiver of sovereign

immunity appears in Section II-A of the opinion—a part of the opinion that the

majority did not adopt. See id. at 54-57. Instead, the Supreme Court’s decision in

Shearer was based solely on the Feres doctrine,3 which precludes a soldier from

recovering under the FTCA “for injuries which ‘arise out of or are in the course of

activity incident to service.’” See Shearer, 473 U.S. at 57-59. That doctrine, of

course, has no application here.

      And more significantly, the Court’s holding in Sheridan necessarily rejected

the Shearer plurality’s analysis of the “arising out of” language in § 2680(h). In

Shearer, an Army private’s mother sued the Army for negligence because another

serviceman kidnapped and murdered her son. She alleged that the Army knew that

the other serviceman was dangerous, yet it failed to control him and to warn others

that he was at large.          In finding her claim barred, the plurality effectively


      3
          Feres v. United States, 340 U.S. 135 (1950).
                                                33
             Case: 16-16479     Date Filed: 07/17/2017   Page: 34 of 35


concluded that where a plaintiff’s damages “stem from” an excepted tort under §

2680(h), an action based on a non-excepted tort “aris[es] out of” the excepted tort

and likewise is prohibited. See id. at 55.

       But Sheridan held that § 2680(h) did not preclude the plaintiffs’ claims

there, even though all their injuries were dependent on the drunken serviceman’s

assault and battery—an excepted tort. Had the Shearer plurality’s reasoning ruled

the day, Sheridan could not have reached this conclusion: though the plaintiffs

alleged an independent cause of action for negligence against the government, the

Shearer plurality would have concluded that their actual injuries “ar[ose] out of”

the drunken serviceman’s assault and battery and were thus barred. So it is clear

that any suggestion that § 2680(h) bars all claims for which the injuries arose

directly out of an excepted tort is overly broad, incorrect, and inconsistent with the

governing law of Sheridan.

       Fortunately, however, Zelaya’s suggestion in this regard is dicta, as our

holding in Zelaya was actually based on the fact that all the plaintiffs’ claims there

were, at their essence, claims for the excepted tort of misrepresentation. In light of

the panel’s reliance on other aspects of Zelaya, I note this error in that opinion to

prevent our opinion here from being viewed as endorsing all that Zelaya had to

say.

                                         IV.


                                             34
             Case: 16-16479    Date Filed: 07/17/2017   Page: 35 of 35


      The outcome in this case is troubling. Yet it is one that the law clearly

requires. Nevertheless, I would limit any restraints this opinion could impose on

future litigants by confining it to address only what is absolutely necessary. Here,

that means holding only that § 2680(h) precludes plaintiffs’ claims because all of

them are based on the excepted torts of either intentional misrepresentation or

negligent misrepresentation.




                                        35